DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-16 and 19-22 are is/are rejected under 35 U.S.C. 103 as being unpatentable over Ruiz-Avila (Publication Number WO 00/01256). Ruiz-Avila discloses removal of moisture and oils from plant material by physical agitation in a low temperature comprises causing relatively moist plant material to flow across a high velocity air stream while being maintained as a rotating band within the air stream (Please see the abstract).
With respect to claim 1, Ruiz-Avila discloses and illustrates a batch sample preparation apparatus for preparing a geological sample for analysis (see the Abstract), the apparatus comprising a dryer having a drying chamber, (see Figure 2, item 42) a sample inlet and at least one sample outlet communicating with said drying chamber; (see Figure 2 items 41, 47, 49) said apparatus having a comminution device (see Figure 2 item 46) in selective fluid communication with said dryer to selectively receive dried sample from said at least one sample outlet; (see Figure 2 item 46 connects to item 42 
With respect to claim 2, the apparatus according to claim 1 wherein said at least one sample outlet includes a fine dried sample outlet disposed at an upper region of said drying chamber and a coarse dried sample outlet disposed toward a lower region of said drying chamber is shown in Figure 2 items 47 and 49, and disclosed on page 6, lines 6-9 and lines 14-18.
With respect to claim 3, the apparatus according to claim 1 wherein the source of fluid comprises a source of positive fluid pressure introduced at said dryer is deemed to 
With respect to claim 4, the apparatus according to claim 1 wherein the fluid is a gas is disclosed as air is disclosed to be used.
With respect to claim 5, the apparatus according to claim 3 wherein the dryer is a fluid bed dryer comprising said source of positive fluid pressure is disclosed on page 3, lines 11-20 and page 5, lines 22-31.
With respect to claim 6, the apparatus according to claim 5 wherein said drying chamber has a sample bed having holes therein, the source of positive fluid pressure being arranged to cause fluid to flow through said holes and over said sample bed, and wherein the dryer includes agitation means located proximal to said sample bed to agitate the sample material is disclosed on page 5, lines 22-31.
With respect to claim 7, the apparatus according to claim 6 wherein the agitation means comprises any one or more of a mechanical stirrer, PTFE balls, and ceramic balls is disclosed on page 5, lines 22-31 which mentions a rotating disk agitator. 
With respect to claim 8, the apparatus according to claim 6 wherein said coarse dried sample outlet is located proximal to said sample bed, and a flow control valve is associated therewith to selectively control extraction of sample material through said coarse dried sample outlet is shown in Figure 2, item 49 and disclosed on page 6, lines 14-18.
With respect to claim 9, the apparatus according to claim 8 wherein a second sample bed is located below said sample bed between said source of positive fluid pressure and said sample bed, said second sample bed having apertures of smaller 
With respect to claim 10, the apparatus according to claim 2 wherein said fine dried sample outlet includes a fines outlet flow control valve operable to maintain fluid flow in balance with operation of said flow control valve is illustrated in Figure 2, item 47.
With respect to claim 11, the apparatus according to claim 1 further comprising at least one cyclone located downstream of said dryer, for separating sample material from the fluid is shown in Figure 2, item 46.
With respect to claim 12, the apparatus according to claim 11 comprising a first cyclone disposed between said at least two sample outlets and a first inlet of the comminution device and a second cyclone disposed at an outlet of the comminution device, each cyclone having a corresponding underflow port and an overflow port is illustrated in Figure 2, items 38 and 46.
With respect to claim 13, the apparatus according to claim 12 wherein said dryer has associated therewith, a further cyclone arranged with said drying chamber to recirculate sample to said drying chamber is not explicitly disclosed, but this is deemed to be an obvious duplication of parts that is known to one of ordinary skill in the art should further movement of the sample be required. 

With respect to claim 15, the apparatus according to claim 13 further comprising a source of negative pressure associated with an overflow port of each cyclone is illustrated in Figure 2, items 31 and 48 and also disclosed on page 4, lines 23-25 and page 5 lines 20 and 21.
With respect to claim 16, the apparatus according to claim 1 further comprising a source of negative fluid pressure disposed at an outlet to the comminution device is illustrated in Figure 2, items 31 and 48 and also disclosed on page 4, lines 23-25 and page 5 lines 20 and 21.
With respect to claim 19, the apparatus according to claim 1 wherein the comminution device comprises an active area where the sample is crushed and wherein the airflow between the first inlet and the outlet of the comminution device transports the sample into and out of the active area is best shown in Figure 2. Item 34 has an active area shown.
With respect to claim 20, the apparatus according to claim 19 wherein the comminution device further comprises one or more surfaces in the active area, said surfaces acting to crush the sample, wherein the airflow between the first inlet and the 
With respect to claim 21, the apparatus according to 20 wherein the control inlet has fluid flow directed across said active area is shown in Figure 2 as the fluid would flow across the active area as flow moves through the system.
With respect to claim 22, the apparatus according claim 1 wherein the comminution device is a disc mill having at least two vertical grinding discs mounted for rotation relative to a horizontal axis, is not explicitly disclosed but one of ordinary skill in the art would utilize any known means to allow the sample to be moved along through the system efficiently.  There is not disclosed criticality or unexpected result from said grinding discs, thus their use is obvious to one of ordinary skill in the art as another suitable means. 
Response to Arguments
Applicant's arguments filed 15 February 2022 have been fully considered but they are not persuasive. The applicant only argued the merits of the rejection of claims 1 and claim 2, thus those are the only claims responses will be argued for, and claim 1 is the lone independent claim, thus if claim 1 is not allowable then no claims are deemed to be allowable.  The applicant argues as follows:“As reflected in independent claim 1 of the present application, the present invention is directed, in some embodiments, to a batch sample preparation apparatus for preparing a geological sample for analysis. In such embodiments, the apparatus comprises, among other things, a comminution device that is in selective fluid communication with a dryer to selectively receive dried sample 
a. the quantity of material prepared or required for one operation specifically : a mixture of raw materials ready for fusion into glass
b: the quantity produced at one operation
c: a group of jobs (such as programs) that are submitted for processing on a computer and whose results are obtained at a later time 

With this in mind, the reference as disclosed can produce either a quantity produced at one operation or a group of jobs that are submitted for processing on a computer and whose results are obtained at a later time.  There is nothing in the reference that precludes the reference from producing a batch process. In fact, the references states how some particles are passed through while others are sent back to the first hopper and passed through the system again, thus each set of sample produced would be a batch sample. Second, the applicant argues that the dried sample is not selectively received.  The reference states that the disc agitator allows for some sample to be moved toward the second cyclone 46 while the larger (or more coarse) sample is fed out through a valve 49 and passed through the system again.  Thus the dried sample is disclosed as selectively being received as a select portion of the dried sample is passed to the cyclone 46 while another portion is selectively recycled through the system, thus there is a clearing of the heavier particles and the lighter / finer particles are passed through, and then another set of finer particles are passed through later as well. The valve is a rotary valve thus it could and would selectively allow passage through, not just continuously as argued by the applicant. For at least these reasons, the arguments about Claim 1 are not persuasive. With respect to claim 2, the applicant argues as follows:
First, the applicant’s argument that the sample that exits the rotary valve 49 is not dried is not supported.  The sample that exits rotary valve 49 is said to be “oversize particles whose size/mass exceed the transport capacity of the air stream in the drying tower 42 through a sealed side opening”.  The particles are in the dryer, thus they are .
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RODNEY T FRANK whose telephone number is (571)272-2193. The examiner can normally be reached M-F 9am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NIMESHKUMAR PATEL can be reached on (571) 272-2457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

RODNEY T. FRANK
Examiner
Art Unit 2861



March 16, 2022
/JOHN FITZGERALD/           Primary Examiner, Art Unit 2861